Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Daniel P. Homiller on 3/5/21.

The application has been amended as follows: 
Claim 36, line 14, after the word “network”, please insert the following:
--- , wherein said downlink signal information is represented by a value indicating said signal quality or signal strength, and the range parameter indicates by how much this value exceeds the predetermined threshold---

Claim 44, line 15, after the word “device”, please insert the following:
--- , wherein said downlink signal measurement is represented by a value indicating said measured quality or signal strength, and the range parameter indicates by how much this value exceeds the predetermined threshold---
Claim 54, line 17, after the word “network”, please insert the following:
--- , wherein said downlink signal measurement is represented by a value indicating said signal quality or signal strength, and the range parameter indicates by how much this value exceeds the predetermined threshold---

Claim 61, line 17, after the word “device”, please insert the following:
--- , wherein said downlink signal measurement is represented by a value indicating said measured signal quality or signal strength, and the range parameter indicates by how much this value exceeds the predetermined threshold---

Claims 42, 52, 60 & 68 have been canceled.

The following is an examiner’s statement of reasons for allowance:
-Claims 36-41, 43-51, 53-59, 61-67 & 69 are allowable because the prior art fails to teach the italic limitations, which are considered in combination with other limitations, as specified in each independent claim, as following:

Independent Claim 36. (Currently Amended)
A method, performed by a wireless device operating in a wireless communication network, wherein the method comprises: 
receiving, from the wireless communication network, a parameter indicating a factor; 
, the downlink signal information being a signal quality or a signal strength for a signal received by the wireless device; 
determining a range parameter indicating by how much the downlink signal information exceeds a predetermined threshold, wherein the range parameter depends on the factor; and 
sending the range parameter to the wireless communication network in a message associated with the wireless device requesting access to the wireless communication network, wherein said downlink signal information is represented by a value indicating said signal quality or signal strength, and the range parameter indicates by how much this value exceeds the predetermined threshold.

Independent Claim 44. (Currently Amended) 
A method, performed by a wireless communication network, wherein the method comprises: 
receiving, from a wireless device, a message associated with the wireless device requesting access to the wireless communication network, wherein the message indicates a range parameter that indicates by how much a downlink signal measurement exceeds a predetermined threshold, the downlink signal measurement being a measured signal quality or signal strength for a signal received by the device; and 
determining the downlink signal measurement from the range parameter, based on a parameter indicating a factor, the parameter having been provided to the wireless device, wherein said downlink signal measurement is represented by a value indicating said measured quality or signal strength, and the range parameter indicates by how much this value exceeds the predetermined threshold.

Independent Claim 54. (Currently Amended) 
A wireless device, comprising a processing 6 of 18Application Ser. No.: 15/528,005 Attorney Docket No. 1009-2300 / P49151 US2 circuit and a memory operatively coupled to the processing circuit and comprising program instructions for execution by the processing circuit, whereby the processing circuit is configured to: 
receive, from a wireless communication network, a parameter indicating a factor; 
obtain downlink signal information, the downlink signal information being a signal quality or a signal strength for a signal received by the wireless device; 
determine a range parameter indicating by how much the downlink signal information exceeds a predetermined threshold, wherein the range parameter depends on the factor; and 
send the range parameter to the wireless communication network in a message associated with the wireless device requesting access to the wireless communication network, wherein said downlink signal measurement is represented by a value indicating said signal quality or signal strength, and the range parameter indicates by how much this value exceeds the predetermined threshold.

Independent Claim 61. (Currently Amended) 
A network node, wherein the network node comprises a processing circuit and a memory operatively coupled to the processing circuit and comprising program 
receive, from a wireless device, a message associated with the wireless device requesting access to the wireless communication network, wherein the message indicates a range parameter that indicates by how much a downlink signal measurement exceeds a predetermined threshold, the downlink signal measurement being a measured signal quality or signal strength for a signal received by the device; and 
determine the downlink signal measurement from the range parameter, based on a parameter indicating a factor, the parameter having been provided to the wireless device, wherein said downlink signal measurement is represented by a value indicating said measured signal quality or signal strength, and the range parameter indicates by how much this value exceeds the predetermined threshold.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148.  The examiner can normally be reached on 8:30 AM -5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464